AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                                  for the_                              EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
               MERLE WILLIAM HARVEY,                                                                     Apr 03, 2020
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                      )
                             Plaintiff                                )
                                v.                                    )      Civil Action No. 2:19-CV-294-RMP
                                                                      )
                   JEFFERY A. UTTECHT,                                )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: IT IS ORDERED this action is DISMISSED as time-barred under 28 U.S.C. § 2244(d).
’




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                         Rosanna Malouf Peterson.




Date: April 3, 2020                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY


                                                                                          (By) Deputy Clerk

                                                                            Sean F. McAvoy
